[Cite as Forsythe Fin., L.L.C. v. Austin, 2022-Ohio-1996.]


                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

FORSYTHE FINANCE, LLC,                                  CASE NO. 2021-P-0090

                 Plaintiff-Appellee,
                                                        Civil Appeal from the
        -v-                                             Municipal Court, Ravenna Division

BEVERLEE AUSTIN,
                                                        Trial Court No. 2021 CVF 00352 R
                 Defendant-Appellant.


                                               OPINION

                                        Decided: June 13, 2022
                                         Judgment: Affirmed


Timothy M. Sullivan and Jeffrey L. Koberg, Law Offices of Timothy M. Sullivan, 18013
Cleveland Parkway, Suite 180, Cleveland, OH 44135 (For Plaintiff-Appellee).

Brett E. Horton, Horton & Horton Co., LPA, Tower at Erieview, Suite 1410, 1301 East
Ninth Street, Cleveland, OH 44114 (For Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Beverlee Austin (“Austin”), appeals the trial court’s order granting

summary judgment in favor of appellee, Forsythe Finance, LLC (“Forsythe”). We affirm.

        {¶2}     On February 22, 2021, Forsythe filed a complaint, alleging that Austin

entered into a loan agreement and promissory note (“Loan Agreement”) with Bastion

Funding OH I, LLC (“Bastion”), now owned by Forsythe. Attached to the complaint are

copies of the bills of sale and assignments showing the account transfers, ending with a

transfer from Huntington Debt Holding LLC to Forsythe on December 20, 2019. Also

attached to the complaint are copies of the original Loan Agreement between Austin and
Bastion and the corresponding credit services agreement between Austin and SunUp

Financial LLC (“SunUp”), dated November 3, 2017.

      {¶3}   The credit services agreement provides that Austin agreed to pay a fee of

$4,553.70 in exchange for SunUp’s assistance in arranging for an installment loan

between Austin and a lender and providing a guaranty to the lender insuring repayment.

SunUp arranged for the loan between Austin and Bastion. Austin received a direct cash

payment of $2,250.00, and the $4,553.70 fee was also distributed to SunUp via loan

proceeds, resulting in a principal loan amount of $6,803.70. Under the terms of the Loan

Agreement, Austin was to make 31 payments of $254.06. Forsythe alleged that Austin

defaulted on the loan and that $7,292.89 was due and owing.

      {¶4}   Austin answered, pro se, denying all allegations in the complaint.

      {¶5}   On April 12, 2021, Forsythe served Austin with “Plaintiff’s First Set of

Request for Admissions and Interrogatories to Defendant” and filed a notice of service

with the trial court on April 15, 2021. The request for admissions included requests for

Austin to admit that she entered into the Loan Agreement with Bastion, that she

electronically executed the Loan Agreement by clicking the “I HAVE READ AND AGREE”

box, that she received the loan amount of $2,250.00 from Bastion, and that she resided

at the address utilized in connection with the Loan Agreement. One of the interrogatories

requested Austin to state the amount of money she owes to Bastion.

      {¶6}   Austin failed to respond to the discovery requests within the 28 days

provided in Civ.R. 33(A)(3) and Civ.R. 36(A)(1). On May 14, 2021, the trial court granted

Austin an additional 45 days to respond. Austin did not respond within this time period,

nor did she request additional time to respond.


                                           2

Case No. 2021-P-0090
       {¶7}     On July 22, 2021, Forsythe filed its motion for summary judgment based in

part upon Austin’s failure to respond to the request for admissions and interrogatories.

That same day, Austin filed a late response to the discovery requests with the trial court.

In addition to the response being untimely, it was unsigned, unsworn, and unserved.

       {¶8}     The trial court issued an order setting a non-oral hearing on the summary

judgment motion 21 days from the date of the entry, which would have been August 12,

2021. The order advised that “[a]ll memorandums and evidence opposing such motion

must be filed with this Court prior to the scheduled hearing date.” Austin did not respond

to the motion for summary judgment, nor did she request additional time to respond.

       {¶9}     On August 13, 2021, the trial court granted summary judgment in favor of

Forsythe and against Austin in the amount of $7,292.89 plus interest and costs.

       {¶10} Austin appeals, raising one assignment of error:

       {¶11} “Trial court erred in granting summary judgment as there was a genuine

issue of material fact.”

       {¶12} Summary judgment shall be rendered forthwith if the
             pleadings, depositions, answers to interrogatories, written
             admissions, affidavits, transcripts of evidence, and written
             stipulations of fact, if any, timely filed in the action, show that
             there is no genuine issue as to any material fact and that the
             moving party is entitled to judgment as a matter of law. No
             evidence or stipulation may be considered except as stated in
             this rule. A summary judgment shall not be rendered unless it
             appears from the evidence or stipulation, and only from the
             evidence or stipulation, that reasonable minds can come to
             but one conclusion and that conclusion is adverse to the party
             against whom the motion for summary judgment is made, that
             party being entitled to have the evidence or stipulation
             construed most strongly in the party’s favor.

Civ.R. 56(C).



                                              3

Case No. 2021-P-0090
       {¶13} When a motion for summary judgment is made and supported
             as provided in this rule, an adverse party may not rest upon
             the mere allegations or denials of the party’s pleadings, but
             the party’s response, by affidavit or as otherwise provided in
             this rule, must set forth specific facts showing that there is a
             genuine issue for trial. If the party does not so respond,
             summary judgment, if appropriate, shall be entered against
             the party.

Civ.R. 56(E).

       {¶14} “However, * * * even where the nonmoving party fails completely to respond

to the motion, summary judgment is improper unless reasonable minds can come to only

one conclusion and that conclusion is adverse to the nonmoving party.” (Emphasis sic.)

Morris v. Ohio Cas. Ins. Co., 35 Ohio St.3d 45, 47, 517 N.E.2d 904 (1988), citing Toledo’s

Great Eastern Shoppers City, Inc. v. Abde’s Black Angus Steak House No. III, Inc., 24

Ohio St.3d 198, 494 N.E.2d 1101 (1986). “Accordingly, as the burden is upon the moving

party to establish the non-existence of any material factual issues, the lack of a response

by the opposing party cannot, of itself, mandate the granting of summary judgment.”

Morris at 47. Therefore, notwithstanding Austin’s lack of response to Forsythe’s motion,

Forsythe is not entitled to summary judgment “absent proof that such judgment is,

pursuant to Civ.R. 56(C), appropriate.” Id.

       {¶15} When considering a motion for summary judgment, the trial
             court may not weigh the evidence or select among reasonable
             inferences. Rather, all doubts and questions must be resolved
             in the non-moving party’s favor. Hence, a trial court is required
             to overrule a motion for summary judgment where conflicting
             evidence exists and alternative reasonable inferences can be
             drawn.

Meloy v. Circle K Store, 11th Dist. Portage No. 2012-P-0158, 2013-Ohio-2837, ¶ 6, citing

Dupler v. Mansfield Journal Co., 64 Ohio St.2d 116, 121, 413 N.E.2d 1187 (1980), Murphy

v. Reynoldsburg, 65 Ohio St.3d 356, 359, 604 N.E.2d 138 (1992), and Pierson v. Norfork
                                              4

Case No. 2021-P-0090
Southern Corp., 11th Dist. Ashtabula No. 2002-A-0061, 2003-Ohio-6682, ¶ 36. “In short,

the central issue on summary judgment is, ‘whether the evidence presents sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.’” Meloy at ¶ 6, quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 251-252 (1986).

       {¶16} “On appeal, we review a trial court’s entry of summary judgment de novo,

i.e., ‘independently and without deference to the trial court’s determination.’” Superior

Waterproofing, Inc. v. Karnofel, 11th Dist. Trumbull No. 2017-T-0010, 2017-Ohio-7966, ¶

19, quoting Brown v. Cty. Commrs. of Scioto Cty., 87 Ohio App.3d 704, 711, 622 N.E.2d

1153 (4th Dist.1993) and citing Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671

N.E.2d 241 (1996).

       {¶17} Austin contends the trial court erred in granting summary judgment,

notwithstanding her failure to respond to Forsythe’s motion, because a genuine issue of

material fact exists as to whether she entered into a loan transaction with Bastion, now

owned by Forsythe.

       {¶18} Forsythe’s motion for summary judgment was supported by the loan

documents attached to its complaint as well as the affidavit of Forsythe’s managing

member attached to the motion for summary judgment, who averred that the amount of

$7,292.89 is due and owing from Austin on the referenced account owned by Forsythe

as assignee of Bastion. This evidence was sufficient to shift the burden to Austin to

establish a genuine issue of material fact.

       {¶19} Austin relies on her untimely response to Forsythe’s request for admissions

and interrogatories, in which she denied entering into the Loan Agreement with Bastion;


                                              5

Case No. 2021-P-0090
denied that she resided at the address utilized in connection with the Loan Agreement;

denied electronically executing the Loan Agreement; denied or did not recall receiving the

loan amount of $2,250.00 from Bastion; and answered that she owed no money to

Bastion.

       {¶20} Civ.R. 36(A)(1), pertaining to requests for admissions, provides:

              * * * The matter is admitted unless, within a period designated
              in the request, not less than twenty-eight days after service of
              the request or within such shorter or longer time as the court
              may allow, party to whom the request is directed serves upon
              the party requesting the admission a written answer or
              objection addressed to the matter, signed by the party or by
              the party’s attorney.

Thus, failure to timely respond or to respond at all will result in the requested matter being

deemed admitted. Cleveland Trust Co. v. Willis, 20 Ohio St.3d 66, 67, 485 N.E.2d 1052

(1985). “Any matter admitted under Civ.R. 36 is conclusively established unless the court

on motion permits withdrawal or amendment of the admission.” Id., citing Civ.R. 36(B).

       {¶21} Here, the requested matter was deemed admitted and conclusively

established when Austin failed to timely respond to the request for admissions. Her

untimely response was filed the same day as, but subsequent to, Forsythe’s motion for

summary judgment. And she did not request the court to amend or withdraw her previous

admissions. Accordingly, the admissions conclusively established that she entered into

the Loan Agreement with Bastion and received the $2,250.00 loan amount.

       {¶22} Moreover, Civ.R. 33(A)(3) provides that answers to interrogatories must be

signed, sworn to, and served upon the party who submitted them:

              Each interrogatory shall be answered separately and fully in
              writing under oath, unless it is objected to, in which event the
              reasons for objection shall be stated in lieu of an answer. * *
              * The answers are to be signed by the person making them,
                                              6

Case No. 2021-P-0090
               and the objections signed by the attorney making them. The
               party upon whom the interrogatories have been served shall
               serve a copy of the answers and objections within a period
               designated by the party submitting the interrogatories, not
               less than twenty-eight days after the service of the
               interrogatories or within such shorter or longer time as the
               court may allow.

“Civ.R. 33(A) mandates that answers to interrogatories be signed, sworn to and served

upon the party submitting them.” Allstate Ins. Co. v. Rule, 64 Ohio St.2d 67, 70, 413

N.E.2d 796 (1980). The use of a nonconforming document in determining the merits of

a claim is erroneous. Id.; see also Kabbaz v. Prudential Ins. Co. of America, 27 Ohio

App.3d 254, 255, 501 N.E.2d 43 (3rd Dist.1985) and Cutcher v. H.B. Magruder Mem.

Hosp., 6th Dist. Ottawa No. OT-05-013, 2005-Ohio-6135, ¶ 19 (the use of a

nonconforming document in determining a motion for summary judgment is erroneous).

Accordingly, because Austin’s response to the interrogatory was not signed, sworn to, or

served upon Forsythe, the trial court was not permitted to consider her answer that she

owes no money to Bastion.

       {¶23} Austin’s admissions, central to Forsythe’s claim, and her failure to put forth

evidence in opposition to the summary judgment motion, leave no genuine issue of

material fact in dispute. The trial court did not err in granting summary judgment in favor

of Forsythe.

       {¶24} Austin’s sole assignment of error is without merit.

       {¶25} The judgment of the Portage County Municipal Court, Ravenna Division, is

affirmed.


MARY JANE TRAPP, J.,
JOHN J. EKLUND, J.,
concur.
                                            7

Case No. 2021-P-0090